Citation Nr: 9906796	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total evaluation based upon 
the provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from July 11 to August 12, 1994.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating determination 
of the Salt Lake City, Utah, Regional office (RO).  


REMAND

With regard to the veteran's claim for an increased 
evaluation for PTSD, the Board observes that at the time of 
the veteran's March 1998 Department of Veterans Affairs (VA) 
examination, the examiner noted that the veteran was 
hospitalized in the Salt Lake City VA Medical Center (MC) 
Psychiatric Ward.  Although the examiner performed the 
requested examination, it does not appear that the records 
associated with the veteran's stay in the psychiatric ward 
have been associated with the claims folder. 

With regard to the veteran's claim for a total disability 
evaluation for his period of hospitalization from July 11 to 
August 12, 1994, the Board notes that a temporary total 
disability evaluation may be granted when a veteran has been 
hospitalized in a VA or other approved hospital or has 
obtained hospital observation at VA expense for a service-
connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29.

The Board further observes that 38 C.F.R. § 4.29 (b) provides 
that notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability was instituted and continued for a period in 
excess of 21 days, the increase for a total rating will 
granted from the first day of such treatment.  

The record shows that service connection has been established 
for post traumatic stress disorder and that the veteran was 
hospitalized from July 11, 1994, to August 12, 1994, at a VA 
medical facility.

At the time of his August 1995 personal hearing, the veteran 
testified that the reason for his admission to the hospital 
was PTSD, not polysubstance abuse, and that the information 
on the report was incorrect. The veteran further testified 
that at the time he was hospitalized, he spoke to his 
counselor about his nervous condition and how to separate the 
drugs from his PTSD.  He also reported receiving treatment 
from the psychiatrist on the ward.  

The Discharge Summary report for the period in question 
demonstrates that the veteran's chief complaint on admission 
was that "I need to get off drugs."  

On August 16, 1994, a 21 day certificate form was received 
from the Salt Lake VAMC.  On the form, it was noted that the 
veteran had been hospitalized for twenty-one consecutive days 
from July 11, 1994, to August 1, 1994, and that the major 
diagnosis for this period was polysubstance abuse.  It was 
also indicated that this diagnosis was related to the 
veteran's service-connected PTSD.  The form was signed by the 
Nurse Practitioner who prepared the hospital discharge 
summary report.

While the Discharge Summary report and the 21 day certificate 
are of record,  no further treatment records relating to the 
veteran's period of hospitalization have been associated with 
the claims folder, including nurse's notes, one on one 
therapy session notes, and group therapy session notes.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder copies of any 
treatment records, including, but not 
limited to, nurse's notes, individual and 
group therapy session notes, and 
psychiatric notes, relating to the 
veteran's period of hospitalization from 
July 11 to August 12, 1994, at the Salt 
Lake VAMC.  

2.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records, including, but not 
limited to, nurse's notes, individual and 
group therapy session notes, and 
psychiatric notes, relating to the 
veteran's period of hospitalization at 
the Salt Lake City VAMC Psychiatric Ward 
during March 1998.  

3.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric disorder 
since November 1996.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

4.  The veteran should be afforded a VA 
psychiatric examination by a VA 
psychiatrist to determine the severity of 
his PTSD.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file and a copy of this remand 
must be made available to the examiner 
and reviewed prior to completion of the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) as provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  It is imperative that the 
examiner include a definition of the 
numerical code assigned under DSM-IV.  If 
conditions other than PTSD are 
identified, the examiner should, if 
possible, express an opinion as to the 
extent of social and occupational 
impairment resulting solely from the 
service-connected PTSD.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full. In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are in complete compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD under 
both the old and new rating criteria and 
the issue of entitlement to a temporary 
total evaluation based upon the 
provisions of 38 C.F.R. § 4.29 for the 
period from July 11, 1994, through August 
12, 1994, considering the provisions of 
38 C.F.R. § 4.29(b); VAOPGCPREC 2-98 
(1998); and any other appropriate laws or 
regulations.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


